281 S.W.3d 929 (2009)
Maurice D. CLARK, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69683.
Missouri Court of Appeals, Western District.
May 5, 2009.
S. Kate Webber, Kansas City, MO, for appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before DIV III: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Maurice Clark appeals the circuit court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Clark argues that his plea counsel was ineffective in that the information upon which he was charged was insufficient, and that the plea court failed to establish a factual basis for his guilty plea. Because Clark has established no right to an evidentiary hearing and because none of his claims warrant relief, the motion court's judgment is affirmed. Rule 84.16(b).